PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/393,269
Filing Date: 24 Apr 2019
Appellant(s): Vandewall et al.



__________________
Joseph M Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/21 (hereinafter “Office Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims:
Claims 1 and 13 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of App. No. 16/393,354.
The rejection of claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 under 35 USC §112(a).
The rejection of claims 1-3, 5, 6, 8-15, 17, 18, and 20-25 under 35 USC §101.
The rejection of claims 1-3, 5, 8-11, 13-15, 17, 20, 22, and 24 under 35 USC §103 as being unpatentable over US 2013/0338857 to Sampigethaya (hereinafter "Sampigethaya") in view of US 2014/0276090 to Breed (hereinafter "Breed") and US 2017/0202505 to Kirenko et al (hereinafter "Kirenko").
The rejection of claims 6 and 18 under 35 USC §103 as being unpatentable over Sampigethaya in view of Breed, Kirenko, and "Panasonic Avionics Delivers a Series of Inflight Entertainment Industry Firsts to Emirates" published by Panasonic, 11/12/17 (hereinafter “Panasonic”).
The rejection of claims 12 and 21 under 35 USC §103 as being unpatentable over Sampigethaya in view of Breed, Kirenko, and US 2018/0253840 to Tran ("Tran").
The rejection of claims 23 and 25 under 35 USC §103 as being unpatentable over Sampigethaya in view of Breed, Kirenko, and US 2018/0033174 to Kimura.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The provisional rejection of Claims 1 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of App. No. 16/393,354 is withdrawn because App. No. 16/393,354 is abandoned.

(2) Response to Argument
The Examiner will address Appellant’s arguments in the order presented in the Appeal Brief.
Response to the rejections under 35 USC §112(a):
A) Appellant takes the position on pp. 11- 15 of the Appeal Brief that Claims 1 and 13 have clear written description support for "wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level" as recited in claim 1 and similarly in claim 13. Appellant’s position is incorrect. Specifically, Appellant notes on p. 11 of the Appeal Brief:
the "function of the written description is to ensure that the inventor had possession of, as of the filing date of the application relied upon, the specific subject matter ...claimed .... " See In re Herschler, 591, F.2d at 700-701. "[H]ow the specification accomplishes this is not material." See id. Further, the "claimed subject matter need not be described in haec verba to satisfy the description requirement." See id. 
Appellant then points to [0014], [0038], [0052], [0054], [0055], [0057] – [0059], [0062], [0064], [0069], [0071], [0076], [0108] – [0111] of the originally filed specification as providing ample and abundant written description for the claim limitation recited in claims 1 and 13. 

Instead, the cited portions of the originally filed Specification merely disclose that you start with an image and you perform analysis and then you end up with the claimed functional result of a hydration level. The analysis performed that results in the claimed functional result amounts to a black box. There is no explanation as to how, i.e., what steps are performed, the analysis is performed to go from a picture of a person to the result of a hydration level of the person. 
Examiner believes that [0064] provides the closest support for the limitations of claims 1 and 13, stating in part: “[I]n at least one embodiment, the health assessment control unit 128 compares the health data to predetermined thresholds stored in memory to determine degrees of hydration and fatigue. For example, the health assessment control unit 128 determines that a hydration level of an individual above a first hydration level is adequate or normal hydration.” And further “The stored dehydration levels for determining hydration levels are predetermined, such as by medical boards, research, and findings, for example.” This paragraph provides some light as to what analysis may be performed to determine a hydration level of a passenger, i.e., 
Appellant’s best description of analysis performed on an image to determine hydration levels is in Fig. 9 and [0076] stating in part: 
The image 418 is captured by the imaging device 126, and includes one or more biometric identifiers 422 that are analyzed by the health assessment control unit 128 to determine health data of the individual 420. For example, the health assessment control unit 128 may determine health data such as hydration levels ... via features of the biometric identifiers 422, such as skin color variation (for example, shades of red indicating blood flow), coloration 424 below and/or within the eyes 426, coloration of lips 428, and/or the like.
However, even considering the disclosure of Fig. 9, [0064], and [0071], one of ordinary skill in the art would not understand how the inventor intended the claimed function of determining hydration levels by analyzing images on an individual is to be performed. The Specification never provides any specifics as to what processes/equations/steps are used to get from the acquired images of the individual to the output of the hydration level of the individual. Although it is apparent that biometric identifiers such as coloration below or within the eye impacts hydration level, the process of determining a hydration level remains a black box. For example, how are the biometric identifiers determined and how does coloration impact the level of hydration of a passenger?

B) Appellant takes the position on p. 15 of the Appeal Brief that Claim 10 has clear written description support for “the various modules of a health assessment control unit”. However, as discussed on pp. 7-8 of the Office Action, the written description issue is not with 

C) Appellant takes the position on pp. 15-16 of the Appeal Brief that Claims 22-24 have clear written description support for “wherein the health assessment control unit determines the health data including the hydration level by analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images”. Appellant points to [0076] and [0107]-[0112] of the originally field specification for support of the limitations of claims 22 and 24. As stated on p. 8 of the Office Action these paragraphs merely discloses that you start with an image and you perform analysis based on coloration below or within they eyes and then you end up with the claimed functional result of the hydration level. The analysis performed that results in the claimed functional result amounts to a black box, e.g., how a determination is made based on coloration or what coloration contributes to hydration level. Therefore there is insufficient clear written description support for the limitations of claims 22 and 24. 

Response to the rejection under 35 USC §101:
On p. 16 of the Appeal Brief Appellant takes the following position:
An imaging device, such as a camera, is not human in nature. A human being cannot capture images, as an imaging device does. Such features are not mental processes. 

Appellant’s also asserts the position on p. 16 of the Appeal Brief, that “capturing/acquiring images via an imaging device clearly provides a practical application in relation to the claims. Significantly, the health assessment control unit receives and analyzes the images, which further integrates the imaging device into a practical application.” However, this is a mere conclusory statement as Appellant never explains the practical application provided by the claims, e.g., an improvement to the functioning of the computer, applying or using a judicial exception to effect a particular treatment, applying judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)-(e) and the Vanda memo. As discussed at length on pp. 11-14 of the Office Action, the additional elements recited including the imaging device and the health assessment control unit are identified as limitations that are not indicative of integration into a practical application. The recitation of the imaging device and the health assessment control unit merely amount to adding the words apply it or equivalent to perform the abstract idea recited by the claims. See MPEP 2106.05(f). The recitation of capturing/acquiring images is merely recites insignificant extra-solution activity under MPEP 2106.05(g) because it amounts to mere 
On pp. 16-17 of the Appeal Brief Appellant states: 
Moreover, the present Application expressly states the following:
Referring to Figures 1-17, embodiments of the present disclosure provide systems and methods that allow large amounts of data to be quickly and efficiently analyzed by a computing device. For example, numerous passengers may be onboard a flight. Further, numerous flights may be flown over a particular time frame. As such, large amounts of health data are being tracked and analyzed. The vast amounts of data are efficiently organized and/or analyzed by the health assessment control unit 128, the group monitoring control unit 154, the inventory prediction control unit 114, and any modules thereof, as described herein. The health assessment control unit 128, the group monitoring control unit 154, the inventory prediction control unit 114, and any modules thereof analyze the data, as described herein. A human being would be incapable of efficiently analyzing such vast amounts of data in such a short time. Attendants need not check in on every passenger to determine health status of the passengers. Instead, embodiments of the present disclosure automatically detect health status of the passengers, and allow the attendants to focus their attention on passengers who need attention. As such, embodiments of the present disclosure provide increased and efficient functionality with respect to prior computing systems, and vastly superior performance in relation to a human being analyzing the vast amounts of data. In short, embodiments of the present disclosure provide systems and methods that analyze thousands, if not millions, of calculations and computations that a human being is incapable of efficiently, effectively and accurately managing.
See present application at [0113].
Appellant fails to convey any further position or reasoning as to why this paragraph is relevant to the rejection of the claims under 35 USC §101 as Examiner addressed in the Office Action on pp. 36-37. 
Assuming arguendo that this paragraph was included as supporting a conclusion that the additional elements of the claims recite improvements to the functioning of a computer, or to any 
Assuming arguendo that this paragraph was included as supporting a conclusion that the claims cannot be interpreted as reciting a mental process because the human mind cannot efficiently, effectively and accurately analyze/track thousands, if not millions, of calculations and computations, there is no nexus between the disclosure in [0113] and the claims. Further, the claims are also rejected as reciting a certain method of organizing human activity to which the ability of the human mind is not relevant. 

Response to the rejection of claims 1-3, 5, 8-11, 13-15, 17, 20, 22, and 24 under 35 USC §103 as being unpatentable over the combination of Sampigethaya, Breed, and Kirenko:
A) On pp. 18-21 of the Appeal Brief Appellant takes the position that the “proposed combination does not describe, teach, or suggest "wherein the imaging device acquires one or more images of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit receives the one or more images from the imaging device, and analyzes the one or more images to determine the health data including the hydration level"” as recited in claim 1.

Appellant on pp. 20-21 attempts to distinguish the disclosure of Kirenko from the aforementioned claim limitation by taking the position that Kirenko does not make up for the deficiencies of Sampigethaya and Breed because “Kirenko discloses systems and methods for analyzing PPG signals.” However, it is unclear how this distinction is relevant to the determination of the art of record disclosing the currently amended claims as was addressed by Examiner on pp. 37-39 of the Office Action.
Kirenko [0039] states that “a sensor unit may be arranged as a video camera capable of capturing video data” and further that the “sensor unit, particularly an imaging unit, for remotely capturing image data, wherein the sensor unit is further configured to provide a data stream, the data stream comprising a plurality of PPG signals ... wherein the PPG signals represent respective wavelength ranges derivable from the captured image data.” Kirenko [0023] states that the “analysis unit is basically configured to perform a comparison between the first pair of [PPG] signals and the second pair of [PPG] signals ... to conclude a level of hydration from the detected and processed PPG signals.” 
Based at least on the disclosure of these paragraphs, Kirenko is interpreted as disclosing an imaging unit, e.g., video camera, that captures a series of images/video which are transmitted as a data stream which includes PPG signals that are then analyzed by an analysis unit, i.e., the health assessment control unit, (which includes at least one processor – see [0066]) to determine the hydration level, which is health data, of the individual. There is nothing in the 

B) On pp. 21-22 of the Appeal Brief Appellant takes the position that the “proposed combination does not describe, teach, or suggest "wherein the imaging device is a photographic or video camera that acquires the one or more images, and wherein the health assessment control unit comprises: a hydration assessment module that analyzes the one or more images of the one or more individuals to determine the hydration level of the one or more individuals"” as recited in claim 10.
To support this position Appellant recites similar arguments as those addressed above in section A) with regard to the rejection under 35 USC §103. The positions taken in regard to claim 10 are incorrect for at least the same reasons as discussed above in relation to claim 1. 
The only additional position taken by Appellant in regards to claim 10 is on p. 21 of the Appeal Brief: “As explained above, however, Kirenko discloses systems and methods for analyzing PPG signals. See Kirenko at Abstract. PPG signals are typically analyzed during pulse oximetry. See id. at [0001], A PPG signal is not an image, such as taken by a camera. Instead, a PPG signal is a unique signal that may be derived from signals obtained by optical devices.”
This misconstrues the disclosure of Kirenko. As addressed in the Office Action on p. 39, while a PPG signal may be derived using a contact based pulse oximeter, see Kirenko [0033], the 

C) On pp. 22-23 of the Appeal Brief Appellant takes the position that the “proposed combination does not describe, teach, or suggest "wherein the health assessment control unit determines the health data including the hydration level by analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images"” as recited in claim 22.
As previously addressed in the Office Action on pp. 39-40, Examiner asserts that the modified combination of Sampigethaya in view of Breed in view of Kirenko does disclose the claimed features of claim 22. Specifically, Kirenko [0022] discloses that the system determines the hydration level of an individual by determining “color changes due to time variant blood perfusion.” Further, [0057] discloses that this information is derived by capturing image frames of a region of interest of the subject, where the region of interest includes a face portion of the subject, interpreted as including below or within the eyes of the subject.

D) On pp. 23- 25 of the Appeal Brief Appellant takes the position that the “proposed combination does not describe, teach, or suggest “analyzing, by a health assessment control unit including one or more processors in communication with the imaging device, the one or more 
To support this position Appellant recites similar arguments as those addressed above in section A) with regard to the rejection under 35 USC §103. The positions taken in regard to claim 13 are incorrect for at least the same reasons as discussed above in relation to claim 1.

E) On pp. 25- 26 of the Appeal Brief Appellant takes the position that the “proposed combination does not describe, teach, or suggest “analyzing the one or more images with respect to coloration below or within eyes of the one or more individuals as shown in the one or more images"” as recited in claim 24. 
To support this position Appellant recites similar arguments as those addressed above in section C) with regard to the rejection under 35 USC §103. The positions taken in regard to claim 24 are incorrect for at least the same reasons as discussed above in relation to claim 22.

Response to the rejection of claims 6 and 18 under 35 USC §103 as being unpatentable over the combination of Sampigethaya, Breed, and Kirenko, and Panasonic.
Examiner disagrees for the same reasons set forth above in regards to the 103 rejection of claims 1 and 13 and further Appellant has not provided a specific argument for dependent claims 6 and 18.

Response to the rejection of claims 12 and 21 under 35 USC §103 as being unpatentable over Sampigethaya in view of Breed, Kirenko, and Tran.


Response to the rejection of claims 23 and 25 under 35 USC §103 as being unpatentable over Sampigethaya in view of Breed, Kirenko, and Kimura.
Examiner disagrees for the same reasons set forth above in regards to the 103 rejection of claims 1 and 13 and further Appellant has not provided a specific argument for dependent claims 23 and 25.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.